DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over B. P. Flashman (US Patent 3346351) in view of Fujikura (WO2016/080524).

Regarding claim 1 – Flashman teaches an oxide superconducting wire connection structure (figs. 2-3 [title] Flashman states, “Superconductive Connection”) comprising: connection target wires (11 & 17 [column 2 lines 13 & 37] Flashman states, “first superconductive member 11…second superconductive member 17”), each of which comprises an oxide superconducting wire ([column 3 lines 54-55] Flashman states, “a layer of niobium oxide which appears to exist on the niobium layer”) comprising a superconducting layer (11 & 17) on a substrate (14/18 [column 2 line 43] Flashman states, “substrates 14 & 18”); and connection superconducting wires (22 [column 2 lines 63-64] Flashman states, “A plurality of superconductive members 22”) that connect the 
 	Flashman does not teach wherein the current characteristics of the connection superconducting wires are equal to or greater than current characteristics of the connection target wires.
 	Fujikura teach an oxide superconductive wire connection structure (figs. 1-3 [page 6] Fujikura states, “an yttrium-based oxide superconductive wire is exemplified”) wherein the current characteristics of the connection superconducting wires (1 [page 9] Fujikura states, “the coil body 6 is formed by winding the superconducting wire 1”) are equal to or greater than current characteristics ([page 9] Fujikura states, “The critical current value Ic2 of the electrode superconducting wire 3 is preferably the same as or higher than the critical current value Ic1 of the coil body 6. That is, it is preferable that Ic2 ≧ Ic1”) of the connection target wires (3 [page 9] Fujikura states, “electrode superconducting wire 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the oxide superconducting wire connection structure having a narrow width connection superconducting wires in comparison to the connection target wires as taught by Flashman with the current characteristics of the connection superconductive wires being equal or greater than that of the connection target wires as taught by Fujikura because Fujikura states, “When the critical current value Ic2 of the electrode superconducting wire 3 is lower than the critical current value Ic1 of the coil body 6, when attempting to flow a current equal to or higher than the critical current value of the electrode superconducting wire 3 to the 

Regarding claim 2- Flashman in view of Fujikura teach the oxide superconducting wire connection structure according to claim 1, wherein current characteristics of the connection superconducting wires (Fujikura; figs. 1-3, 1) is equal to or greater than current characteristics of the connection target wires (3; [page 9] Fujikura states, “The critical current value Ic2 of the electrode superconducting wire 3 is preferably the same as or higher than the critical current value Ic1 of the coil body 6. That is, it is preferable that Ic2 ≧ Ic1”).
 	Flashman in view of Fujikura do not explicitly teach wherein current characteristics obtained by summing current characteristics.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “wherein current characteristics obtained by summing current characteristics” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over B. P. Flashman in view of Fujikura as applied to claim 1 above, and further in view of Honda et al. (JP2013235765).

Regarding claim 4 – Flashman in view of Fujikura teach the oxide superconducting wire connection structure according to claim 1, wherein each of the connection superconducting wires (Fujikura; fig. 3, 1) comprises an oxide superconducting wire (17 [page 6] Fujikura states, “oxide superconducting layer 17”) comprising a superconducting layer (17) on a substrate (11 [page 6] Fujikura states, “substrate 11”).
 	Flashman in view of Fujikura fail to teach wherein the superconducting layer of each of the connection superconducting wires has one or more of: (1) a better crystal orientation than the superconducting layer of each of the connection target wires, (2) a film thickness larger than a film thickness of the superconducting layer of the connection target wires, and (3) an artificial crystal defect.
 	Honda teaches wherein the superconducting layer ([title] Honda states, “Oxide superconducting wire material”) of each of the connection superconducting wires has one or more of: (1) a better crystal orientation ([page 6] Honda states, “a thick oxide superconducting layer with good crystal orientation is formed, and an oxide 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the oxide superconducting wire connection structure having connection superconducting wires and connection target wires as taught by Flashman in view of Fujikura with the superconducting layer of each of the connection superconducting wires has a better crystal orientation as taught by Honda because Honda states regarding this feature, “an oxide superconducting wire excellent in superconducting characteristics can be provided with high productivity” [page 6].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sato (US PG. Pub. 2017/0288323) discloses a connecting structure of oxide superconducting wire.
Mitsuhashi et al. (US PG. Pub. 2015/0045229) discloses a superconducting wire connection structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.